DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
It is noted that the RCE requests the entry of the “Response to Final Office Action Filed January 27, 2022.”  No response was filed on January 27, 2022.  No Final Office Action was mailed on January 27, 2022.  An Advisory Action was mailed on January 27, 2022.  Applicant’s response to the Final Office Action (mailed on November 17, 2021) was filed on January 18, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 9-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel (5,954,138) in view of Sitabkhan (2008/0087446).

a fire extinguishing tank 12 having an orifice (orifice accommodating connection piece 18);
a valve 14 located in the orifice configured to regulate pressure of the fire extinguishing agent exiting the fire extinguishing tank when the valve is opened;
the valve further comprising:
a valve housing 18;
a valve inlet (upstream inlet of connection piece 18);
a valve outlet (outlet of lateral connection piece 24) in the housing;
a piston 28 within the valve housing, the piston dividing the valve into a first chamber 34 and a second chamber (chamber of connection duct 20), the second chamber fluidly connecting the valve inlet to the valve outlet when the valve is opened;
wherein the piston is configured to move within the valve housing and adjust the flow of the fire extinguishing agent through the second chamber;
wherein the valve outlet is fluidly connected (via the connecting line 100) to the first chamber;
wherein the piston is configured to move when pressure at the valve outlet exceeds a selected outlet pressure;
wherein the piston further includes a first side (side of face 36) abutting the first chamber and a second side (side of face 32) abutting the second chamber;
wherein the first side includes a first surface area and the second side includes a second surface area (surface area of face 32 exposed to duct 20 when piston 28 is seated on seat 26), the first surface area being greater than the second surface area;

wherein a pressure of the fire extinguishing agent at the valve outlet acts on the first side of the piston to push the piston in a second direction (downward direction in figure 2) opposite the first direction.
Gabriel discloses the limitations of the claimed invention with the exception of the fire extinguishing agent comprising halocarbon.
Sitabkhan discloses using a fire extinguishing agent including any halocarbon compound (paragraph 0019).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used a fire extinguishing agent comprising halocarbon in the device of Gabriel taught by Sitabkhan to reduce cost by utilizing known fire extinguishing agents.
Regarding claims 2 and 12, Gabriel discloses the limitations of the claimed invention with the exception of nitrogen gas.  Sitabkhan discloses nitrogen gas (paragraph 0019) within the extinguishing tank.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used nitrogen gas in the device of Gabriel taught by Sitabkhan to reduce cost by utilizing known propelling agents.
Regarding claims 3 and 13, Gabriel in view of Sitabkhan discloses the limitations of the claimed invention with the exception of the nitrogen pressure being greater than or equal to about 1800 psig.  Sitabkhan discloses a nitrogen pressure of 20-30 psaig (paragraph 0019).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a nitrogen pressure of about 1800 psig or greater for fast In re Aller, 105 USPQ 233.
Regarding claims 9 and 19, Gabriel further discloses a manifold (upstream connection of hose 48’ and connecting line 100).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-13, 19 and 20 have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK